Citation Nr: 1019084	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as depression, anxiety and nervousness).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1983 to September 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2008 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The Veteran requested, and was scheduled for a Central Office 
hearing in October 2009.  In September 2009 written 
correspondence, he requested that he be scheduled for a 
Travel Board hearing as he was unable to attend the Central 
Office hearing due to financial hardship.

Since Travel Board hearings are scheduled by the RO (see 
38 C.F.R. § 20.704(a) (2009)), the case is REMANDED for the 
following:

The RO should arrange for the Veteran to 
be scheduled for a Travel Board hearing 
before a Veterans Law Judge, and provide 
him with written notification of the date, 
time, and location of said hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


